Citation Nr: 0817260	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-38 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hip pain, 
claimed as secondary to service-connected left knee 
disabilities.  

4.  Entitlement to service connection for bilateral hip pain, 
claimed as secondary to service-connected left knee 
disabilities.  

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right knee pain, 
claimed as secondary to service-connected left knee 
disabilities.  

6.  Entitlement to service connection for right knee pain, 
claimed as secondary to service-connected left knee 
disabilities.  

7.  Entitlement to a rating greater than 40 percent for 
lumbar strain, prior to November 5, 2005.  

8.  Entitlement to a rating greater than 40 percent for 
lumbar strain, beginning November 5, 2005.  

9.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently rated 10 percent, to 
include the issue of whether the severance of service 
connection for chondromalacia of the left knee was proper.  

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1970 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The issues relating to service connection for a chronic 
acquired psychiatric disorder, for bilateral hip pain, and 
for right knee pain, and to entitlement to a total disability 
rating based on individual unemployability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  A rating decision in July 2000 denied service connection 
for right knee pain, bilateral hip pain, PTSD, and major 
depressive disorder.  The veteran did not file a notice of 
disagreement (NOD) within one year of being notified of that 
decision.  

2.  Evidence concerning a chronic acquired psychiatric 
disorder, to include PTSD; bilateral hip pain; and right knee 
pain that has been added to the record since July 2000 was 
not previously of record, relates to an unestablished fact, 
and raises a reasonably possibility of substantiating the 
claims.  

3.  The record shows that, prior to November 5, 2005, the 
veteran's lumbar strain was manifest by chronic pain, muscle 
spasm, paravertebral tenderness, and no more than slight 
limitation of motion.  

4.  The record shows that, since November 5, 2005, the 
veteran's lumbar strain has been manifest by several periods 
of back pain daily requiring rest and narcotic pain 
medication, inability to sit for prolonged periods, 
limitation of forward flexion of the thoracolumbar spine to 
20 degrees, and limitation of extension to 0 degrees, 
equivalent to unfavorable ankylosis of the entire 
thoracolumbar spine.  

5.  The record shows that degenerative joint disease of the 
left knee is currently manifest by limitation of flexion to 
40 degrees and increased functional impairment due to lack of 
endurance on repetitive motion.  

6.  In severing service connection for chondromalacia of the 
left knee in a rating decision in July 2004, the RO did not 
follow the procedures set forth at 38 C.F.R. § 3.105(d).  


CONCLUSIONS OF LAW

1.  Evidence received since the July 2000 rating decision, 
which denied the veteran's claim for service connection for a 
psychiatric disorder, to include PTSD, is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2007).  

2.  Evidence received since the July 2000 rating decision, 
which denied the veteran's claim for service connection for 
bilateral hip pain, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2007).  

3.  Evidence received since the July 2000 rating decision, 
which denied the veteran's claim for service connection for 
right knee pain, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2007).  

4.  The criteria are not met for a rating greater than 40 
percent for lumbar strain, prior to November 5, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, and 4.71, Code 5237 (2007).  

5.  The criteria are met for a 50 percent rating for lumbar 
strain, beginning November 5, 2005.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, and 4.71, Code 5237 (2007).  

6.  The criteria are met for a 20 percent rating for 
degenerative joint disease of the left knee.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, and 4.71, Code 5260 (2007).  

7.  The rating decision in July 2004 was clearly and 
unmistakably erroneous in severing service connection for 
chondromalacia of the left knee, effective August 4, 1998.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.105(d) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

A.  New and material evidence 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Psychiatric disorder

A rating decision in July 2000 denied service connection for 
PTSD on the basis that the record did not reflect a diagnosis 
of PTSD.  That decision also denied service connection for 
Chronic Major Depression on the basis that, although the 
evidence indicated that the veteran had been treated for 
depression since 1995, no examiner had related his depression 
to any disease or injury during military service.  The 
veteran was notified of that decision, and did not file a 
notice of disagreement (NOD) within one year.  

Evidence added to the record since July 2000 concerning this 
issue includes VA clinic records dated from February 2001 
through September 2007.  Those records contain multiple 
entries during 2003 and 2004 noting diagnoses of major 
depressive disorder, depression, and anxiety, as well as 
numerous diagnoses of PTSD.  This evidence is new, insofar as 
it was not of record when the RO previously considered his 
service connection claim in July 2000, and it is not merely 
cumulative or redundant of evidence that was then of record.  
Further, because service connection for PTSD was previously 
denied on the basis that there was no medical evidence of a 
diagnosis of that disorder, the newly added medical evidence 
is also material - it relates to an unestablished fact 
necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim.  
Therefore, because new and material evidence has been 
presented, the veteran's claim for service connection for a 
chronic acquired psychiatric disorder, to include PTSD, is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

However, before reviewing the reopened claim on the merits - 
considering all of the evidence of record - additional 
development of the evidence is necessary, as discussed in the 
Remand section, below.  

Bilateral hip pain and right knee pain

The July 2000 rating decision also denied service connection 
for bilateral hip pain and right knee pain.  In conjunction 
with those prior claims, a VA compensation examination was 
obtained and the examiner was asked to comment on the 
relationship, if any, between the veteran's service-connected 
left knee disability and his right knee pain and bilateral 
hip pain.  Basically, the examiner noted the arthritis in the 
veteran's service-connected left knee, and he indicated his 
limp could cause some altered mechanics in his walking, which 
could then affect his right knee and hips in a muscular type 
strain.  The opinion was somewhat confusing, but the examiner 
concluded by stating that the current knee condition could 
cause some aggravation to the other areas.  In this regard, 
the Board notes that, by using the term "could," 
without supporting clinical data or other rationale, a 
medical opinion simply is too speculative in order to provide 
the degree of certainty required for medical nexus evidence.  
Bloom v. West, 12 Vet. App. 185 (1999).  The veteran was 
notified of the July 2000 denial, and did not file a NOD 
within one year.  

Evidence added to the record since July 2000 includes the VA 
clinic records referred to above, the reports of two VA 
compensation examinations to evaluate the veteran's joints, 
treatment records from a private physician, and three letters 
from the private physician.  One of the letters, dated in 
March 2002, states that, as a result of the chondromalacia in 
the veteran's left knee and his chronic low back pain, his 
body mechanics have been affected, putting undue strain on 
his right knee and hip, causing an acceleration of 
degeneration of those joints with worsened pain.  That 
evidence, in particular the March 2002 letter, was not of 
record or considered at the time of the July 2000 rating 
decision, and so it is new.  Moreover, because the letter 
specifically relates the veteran's right knee and hip pain to 
his left knee disability, it is material.  Accordingly, those 
claims are also reopened.  

However, before reviewing the reopened claims on the merits 
- considering all of the evidence of record - additional 
development of the evidence is necessary, as discussed in the 
Remand section, below.  

B.  Increased ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected lumbar strain and left knee 
degenerative joint disease warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The Board must also consider the effect of 
pain on those activities, if appropriate.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Lumbar strain

The veteran's lumbar strain disability has been rated under 
Diagnostic Codes 5010-5292.  Code 5010 provides that 
traumatic arthritis, substantiated by x-ray findings, is to 
be rated as degenerative arthritis.  Code 5003 states that 
degenerative arthritis is to be rated on the basis of 
limitation of motion of the specific joint involved.  VA 
revised the criteria for evaluating diseases and injuries of 
the spine in September 2003.  The veteran's claim was 
received in October 2003.  Therefore, only the revised rating 
criteria may be used.  The revised criteria established 
different diagnostic codes and a General Rating Formula 
applicable to all musculoskeletal spinal disabilities.  Code 
5292 is an old code that no longer applies.  

The following General Rating Formula for Diseases and 
Injuries of the Spine is to be used for evaluating diseases 
and injuries of the spine under diagnostic codes 5235 to 
5243, unless a disability under Code 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  
Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis.	20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.	10

Lumbosacral strain is now rated as Code 5237, applying the 
above General Rating Formula.  

The VA clinic records reflect diagnoses of chronic low back 
pain.  In February 2004, a nurse wrote that the veteran was 
requesting a back brace for back support.  The records 
indicate that he was taking narcotic pain medication, but 
that the pain was primarily in his left leg.  Aside from 
noting the veteran's complaints of back pain and muscle 
spasms, as well as paravertebral tenderness, no clinic 
examiner recorded any other pertinent clinical findings.  A 
CT scan of the lumbar spine in June 2004 reportedly showed 
mild central canal stenosis at L4-5 and a posterior disc 
bulge at L3-4 without narrowing.  Examiners indicated, 
however, that straight leg raise testing was negative.  No 
neurological manifestations attributable to the spine were 
recorded and no examiner assigned a diagnosis of 
intervertebral disc syndrome.  

The veteran was afforded two VA compensation examinations of 
his spine during the appeal period - one in May 2004 and 
another in November 2005.  However, the 2004 examination 
primarily addressed the veteran's left knee, rather than his 
back.  No specific clinical findings regarding the spine were 
recorded.  

The November 5, 2005, examiner noted the veteran's report 
that his low back was problematic for him at all times.  It 
required him to lie down several times a day, up to six to 
seven times.  The veteran indicated he was on narcotics, 
including Oxycontin and oxycodone, for pain.  He was unable 
to drive for long periods of time and required the use of a 
cane and assistive walking devices due to the low back pain.  
The veteran stated that he was unable to perform routine 
daily activities due to his back pain and limited motion of 
his left leg.  He also reported that he was then unemployed 
due to his low back and left knee problems, as well as to the 
non-service-connected injury to his left lower leg.  He was 
unable to do repetitive-type activities secondary to pain 
also.  On examination, the veteran was obese and appeared to 
be in obvious distress.  Examination of the spine revealed 
significant limitation of range of motion, with flexion of 
the lumbosacral spine limited to 20 degrees, 0 degrees of 
extension, and with lateral flexion and lateral rotation 
limited to 30 degrees in each axis.  Straight leg raise 
testing was negative, but there was pain to palpation of the 
lumbar paraspinal musculature.  The examiner further 
commented that the veteran was unemployable due primarily to 
his back symptoms, including several periods of 
incapacitating pain on a daily basis.  He also indicated that 
x-rays of the spine revealed flattening of the normal lumbar 
lordosis and mild to moderate degenerative arthritis of the 
lumbar spine.  

A 40 percent rating is currently in effect for the veteran's 
lumbar strain.  Although the VA clinic records for the past 
several years contain few reports of symptoms or pertinent 
abnormal clinical findings regarding the veteran's lumbar 
spine, they do indicate that he has been routinely using 
significant amounts of narcotic pain medication, at least in 
part for his back pain.  Moreover, the clinical findings 
noted on the November 2005 VA compensation examination, as 
well as the examiner's comments and assessment, are 
measurably worse than they were at the time of the last VA 
compensation examination, in August 2000.  

The range of motion findings observed by the November 2005 
examiner still fall squarely within the criteria for a 40 
percent rating under the General Rating Formula, even if the 
Board were to consider that the findings were equivalent to 
favorable ankylosis of the entire thoracolumbar spine.  
However, in light of the increased severity of the recorded 
limitation of motion of the veteran's spine and considering 
the examiner's comments, and affording the veteran the 
benefit of the doubt, 38 U.S.C.A. § 5107(b), the Board finds 
that the impairment due to his lumbar strain is equivalent to 
unfavorable ankylosis of the entire thoracolumbar spine, 
warranting assignment of a 50 percent rating, effective on 
the date of the November 2005 VA compensation examination.  
However, the evidence does not reflect impairment that 
equates with unfavorable ankylosis of the entire spine, as 
would warrant a 100 percent rating.  

The Board notes that appellate consideration of the veteran's 
claim for a total disability rating based on individual 
unemployability has been deferred, pending completion of 
additional development regarding other claims.  Therefore, 
the comments of the November 2005 examiner in that regard 
will be considered in conjunction with subsequent 
adjudication of that claim.  

In summary, the Board concludes that the criteria are not met 
for a rating greater than 40 percent for lumbar strain prior 
to November 5, 2005.  Effective November 5, 2005, however, 
the criteria are met for a 50 percent rating, and no more.  

Left knee

Initially, the Board observes that service connection for 
chondromalacia of the left knee was initially established by 
the Board in a February 1983 decision.  The RO effectuated 
the Board's grant in an April 1983 rating decision and 
assigned a 10 percent rating under Code 5257 (for other 
impairment of the knee: recurrent subluxation or lateral 
instability), effective in November 1981.  In a July 2000 
rating decision, the RO assigned a separate 10 percent rating 
for degenerative joint disease of the left knee, effective 
August 3, 1998, using Diagnostic Code 5010 (for traumatic 
arthritis, which is rated on the basis of limitation of 
motion of the joint, in this case under Codes 5260 and 5261).  

In September 2003, the veteran filed a VA Form 9 (substantive 
appeal) concerning the issue relating to individual 
unemployability, in which he discussed his left knee 
disability.  The RO construed his comments as raising a claim 
for an increased rating for a left knee disability.  A rating 
decision in July 2004 framed the issue as "evaluation for 
DEGENERATIVE JOINT DISEASE, LEFT KNEE currently evaluated as 
10 percent disabling" [emphasis in original], and stated 
that chondromalacia 

is an early type of arthritis, so an 
additional 10 percent under this name is 
a VA error.  We can award a separate 10 
percent evaluation for an unstable joint 
(due to damaged ligaments), but your knee 
joint is not unstable.  For the sake of 
clarity we have closed this evaluation 
effective August 3, 1998.  No change in 
your disability payments will be made 
because your combined evaluation 
continues unchanged.  [Emphasis in 
original]  

The RO's "closing" of the rating for chondromalacia 
constituted severance of service connection for that 
disability, and was erroneous.  VA's regulations provide that 
service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  (Where 
service connection is severed because of a change in or 
interpretation of a law or Department of Veterans Affairs 
issue, the provisions of Sec.  3.114 are for application.)  A 
change in diagnosis may be accepted as a basis for severance 
action if the examining physician or physicians or other 
proper medical authority certifies that, in the light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued, if in order, effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(d).  

The record shows that, in this case, not only did the July 
2004 rating decision not notify the veteran of its intended 
action in advance of the severance by means of a rating 
decision proposing such action, providing him a 60-day period 
to submit evidence or argument as to why service connection 
for chondromalacia should not be severed, but it made the 
severance retroactively effective to August 1998.  Because 
the RO did not adhere to the procedural steps required by § 
3.105(d), the severance was improper.  Therefore, service 
connection for chondromalacia and the previously assigned 10 
percent rating therefor are restored, effective August 3, 
1998, the date of the severance.  

Next, we move on to the issue of an increased rating for 
degenerative joint disease of the left knee.  The record also 
shows that, shortly after the veteran's separation from 
service in 1973, he sustained injury in a motorcycle accident 
which resulted in a left below-the-knee amputation.  
Residuals of that injury are not service-connected.  

VA's regulations provide that the evaluation of the same 
manifestation under different diagnoses is to be avoided.  
Further, the use of manifestations not resulting from 
service-connected disease or injury is also to be avoided in 
establishing the service-connected evaluation.  38 C.F.R. 
§ 4.14 (2007).  Thus, manifestations of the veteran's left 
knee chondromalacia (under Code 5257) cannot be used in 
rating degenerative joint disease (arthritis) of that knee.  
Similarly, to the extent possible, manifestations of his 
non-service-connected amputation must also be excluded in 
rating the arthritis.  

Two diagnostic codes are potentially applicable in this case.  
As noted above, arthritis is rated on the basis of the extent 
of limitation of motion it causes in the affected joint.  
Codes 5010-5003.  

A 20 percent evaluation may be assigned for limitation of 
flexion of the leg to 30 degrees.  Limitation to 45 degrees 
warrants a 10 percent rating.  A noncompensable evaluation is 
to be assigned for limitation of flexion to 60 degrees or 
more.  Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 
0 percent evaluation.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 
30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees.  Code 5261.  

The veteran's private physician wrote in November 2004 that 
the veteran had chronic pain and stiffness in his left knee, 
with associated edema.  The examiner also indicated that he 
could not bear any weight on his left stump for longer than 
10 minutes without severe pain.  In addition, the veteran had 
limited range of motion of the left knee to 30 degrees, as 
well as instability of the joint.  His wife, who stated she 
was an occupational therapist, wrote in an undated letter 
that he had experienced a decline of function and an 
increased incidence of falls, requiring him to spend an 
increasing amount of time in his wheelchair.  

The record also contains VA clinic records dated from 
February 2001 through September 2007.  Those records reflect 
ongoing treatment for pain in various locations, including 
the veteran's left leg.  The left leg pain, however, is 
clearly primarily related to the veteran's non-service-
connected amputation, with phantom leg pain, for which he had 
undergone a sympathectomy.  No examiner recorded any specific 
clinical findings, including range of motion findings.  

A VA compensation examination was conducted in May 2004, 
mainly to evaluate the veteran's spine disability.  The 
veteran did not have his prosthesis with him, but the 
examiner noted that the range of motion of the left knee was 
from 0 to 90 degrees, 0 to 140 degrees being normal, although 
he also stated that the veteran was not able to perform any 
range of motion activity because of the lack of prosthesis.  
The examiner noted that there was significant pain during 
that examination, without indicating the degree of motion 
where pain occurred.  He also stated that there was no 
significant instability, although there was a slight effusion 
in the knee.  It was on that examination that x-rays first 
showed mild degenerative changes in the left knee.  The 
examiner also indicated that it was his opinion that flare-
ups would produce an additional 10 to 15 percent decrease in 
range of motion, but that that opinion would require resort 
to speculation.  Finally, the examiner commented that the 
veteran experienced left knee pain due to mild degenerative 
disease, due to his obesity, and due to residuals of his 
amputation.  

Another VA compensation examination was conducted in November 
2005.  First, the examiner indicated that the veteran had 
trouble wearing his left leg prosthesis due to pain and 
pressure on the knee, as well as difficulty with the patella 
tendon and patella bearing due to the prosthesis and his 
chondromalacia.  The veteran reported that sometimes the knee 
would be so swollen and painful that he would be unable to 
move it at all - once or twice a month.  On examination, the 
veteran was noted to walk with a cane and an altered gait due 
to the left leg prosthesis.  Range of motion of the left knee 
was from 0 to 40 degrees.  There was significant tenderness 
on palpation around the patella, as well as the medial and 
lateral joint lines.  The knee was otherwise stable.  The 
examiner commented that there was evidence of patellofemoral 
pain that was aggravated by the below-the-knee amputation, 
and there was a significant decrease in range of motion of 
the left knee.  He also stated that the veteran "met the 
DeLuca criteria" for increased disability due to a lack of 
endurance, although determining the amount of additional loss 
of range of motion would require speculation.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 
4.45.  

Because no examiner has reported any limitation of extension 
of the veteran's left knee, a separate compensable rating 
under Code 5261 is not warranted.  

According to Code 5260, limitation of flexion to 40 degrees 
lies approximately midway between the criteria for a 10 
percent rating and a 20 percent rating.  Considering the 
provisions of 38 C.F.R. § 4.7 and the finding of decreased 
endurance on repetitive motion - meeting the "DeLuca 
criteria" - and affording veteran the benefit of the doubt, 
38 U.S.C.A. § 5107(b), the Board concludes that a 20 percent 
rating should be assigned for degenerative joint disease of 
the left knee.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the veteran's 
service-connected left knee arthritis has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  In the absence 
of such factors, the Board finds that the requirements for 
referral of the case for evaluation for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claims for increase.  
Nonetheless, both the rating decision and the statement of 
the case and supplements thereto that discussed the 
assignment of higher disability evaluations specifically 
informed him of the rating criteria that would be applied, 
and he had an opportunity to supply information or evidence 
concerning worsening or increase in severity of the 
disabilities at issue and the effect such worsening has on 
his employment and daily life.  Moreover, the veteran himself 
has shown actual knowledge of those aspects of his claim, as 
shown by his comments in communication received from him in 
March 2005 as to how his back and knee disabilities affected 
his daily activities and employment.  Thus, the Board 
concludes that the veteran, in this instance, was not 
prejudiced by the lack of specific notice required by 
Vazquez-Flores prior to adverse decisions that are the 
subject of this appeal.  

In the present case, VA satisfied its duty to notify by means 
of a February 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The Board finds that the required notice was provided before 
the adverse decision in July 2004.  There was no error in 
providing the required notice prior to the adverse decision.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Also, in the March 2006 
SSOC, the veteran was notified of the information and 
evidence necessary to establish the downstream elements of a 
rating and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

However, in a subsequent decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that, where the issue is 
whether new and material evidence has been presented to 
reopen a previously denied claim, the claimant must be 
notified as to the specific information and evidence needed 
to reopen the claim, based on the reason(s) for the prior 
denial.  In this case, because the Board has determined that 
new and material evidence has been presented to reopen each 
of the claims concerning a psychiatric disability, bilateral 
hip pain, and right knee pain, any error in providing 
adequate and timely Kent notice is not prejudicial.  

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and appeal.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
VA treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  


ORDER

New and material evidence having been presented, the claim 
for service connection for a chronic acquired psychiatric 
disorder, to include PTSD, is reopened.  

New and material evidence having been presented, the claim 
for service connection for bilateral hip pain, claimed as 
secondary to service-connected left knee disabilities, is 
reopened.  

New and material evidence having been presented, the claim 
for service connection for right knee pain, claimed as 
secondary to service-connected left knee disabilities, is 
reopened.  

A rating greater than 40 percent for lumbar strain, prior to 
November 5, 2005, is denied.  

A 50 percent rating is allowed for lumbar strain, beginning 
November 5, 2005, subject to the law and regulations 
governing the award of monetary benefits.  

A 20 percent rating is allowed for degenerative joint disease 
of the left knee, subject to the law and regulations 
governing the award of monetary benefits.  

Service connection for chondromalacia of the left knee, 
including a separate 10 percent rating, is restored, 
effective from August 4, 1998.  


REMAND

Insofar as the Board has reopened the claims for service 
connection for a psychiatric disorder, bilateral hip pain, 
and right knee pain, those claims must be adjudicated on the 
basis of all of the evidence of record.  However, in light of 
the newly received evidence, additional development of the 
evidence is needed regarding each issue.  

The additional evidence concerning a psychiatric disorder 
shows that numerous examiners have diagnosed PTSD.  In 
addition, in communication received from the veteran in 
February 2004, he provided information about his claimed 
stressors and he identified the unit he served with in 
Vietnam.  Therefore, the AMC should first request current VA 
treatment records.  Then, refer the appropriate documents and 
information to the U.S. Army & Joint Services Records 
Research Center (JSRRC) (formerly the U.S. Armed Services 
Center for Unit Records Research (CURR)) and request 
verification of the veteran's claimed stressors.  Next, the 
veteran should be scheduled for an examination to determine 
whether he currently has a psychiatric disorder that is in 
any way due to service or to a service-connected disability 
(noting diagnoses of major depressive disorder, depression, 
and anxiety in 2003 and 2004, and the diagnosis of PTSD in 
clinic records dated from 2005 to 2007), and, if one or more 
stressors are verified, to determine whether he currently has 
PTSD due to that/those stressor(s).  

The AMC should also schedule the veteran for an examination 
to obtain a medical opinion as to whether his claimed 
bilateral hip pain or his right knee pain is due to service 
or is due to or was aggravated by a service-connected 
disability, in particular, to one or both of his service-
connected left knee disabilities.  

Because the issue concerning entitlement to a total 
disability rating based on individual unemployability is 
inextricably intertwined with the above issues, appellate 
consideration of that issue is deferred pending completion of 
the requested development.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to identify all 
sources of treatment for a psychiatric 
disorder and his claimed bilateral hip 
pain and right knee pain.  Request up-to-
date copies of all identified records.  

2.  Review the file in detail and prepare 
a summary of the veteran's claimed 
stressors, including those discussed in 
the body of this remand.  The summary and 
all associated documents should be sent 
to U.S. Army and Joint Services Records 
Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA, 22315-3802.  JSRRC should 
be requested to provide any information 
that might corroborate the veteran's 
alleged in-service stressors.  

Any information obtained should be 
associated with the claims file.  If the 
search efforts produce negative results, 
documentation to that effect should be 
placed in the claims file.  

3.  After receiving a response from the 
JSRRC, schedule the veteran for a 
complete and thorough VA examination by a 
psychiatrist.  The claims file should be 
reviewed by the examiner as part of the 
examination.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed, but should 
specifically include psychological 
testing that includes tests to determine 
whether the veteran in fact has PTSD.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  The examiner's report 
should also indicate whether any other 
chronic acquired psychiatric is present, 
noting the prior diagnoses of major 
depressive disorder, depression, and 
anxiety.  The examiner should state the 
likelihood (50 percent probability or 
greater) that any current chronic 
acquired psychiatric disorder other than 
PTSD is due to service or to a service-
connected disability, or whether it was 
aggravated by a service-connected 
disability.  The examiner's report should 
include complete rationale for all 
opinions expressed.  

4.  Schedule the veteran for an 
orthopedic examination of his hips and 
his right knee.  The claims file should 
be reviewed by the examiner.  The 
examination report should include a 
complete examination of the veteran's 
hips and his right knee.  Request that 
the examiner provide an opinion as to the 
likelihood (50 percent probability or 
greater) that a disorder of either hip or 
of his right knee is due to any disease 
or injury in service or to a service-
connected disability or was aggravated by 
a service-connected disability, in 
particular, his service-connected left 
knee disabilities, noting that the left 
below-the-knee amputation is not service-
connected.  The report of examination 
should include complete rationale for all 
opinions expressed.  

5.  After all the requested development 
has been completed, readjudicate the 
issues concerning service connection for 
a chronic acquired psychiatric disorder, 
to include PTSD; bilateral hip pain; and 
right knee pain; as well as the deferred 
issue of entitlement to a total 
disability rating based on individual 
unemployability.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


